UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6610


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JAN STEVENS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00446-LO-3)


Submitted:   October 20, 2016             Decided:   November 3, 2016


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jan Stevens, Appellant Pro Se. Kellen Sean Dwyer, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jan Stevens appeals the district court’s order denying his

post-judgment    motion   to   correct    a   clerical   error.    We     have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.              United

States v. Stevens, No. 1:10-cr-00446-LO-3 (E.D. Va. Mar. 18,

2016).   We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2